Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/20/2020 has been entered.


Election/Restrictions
Claims 1-16 are allowable. Claims 17-27, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions species I through species II, as set forth in the Office action mailed on 01/23/2019, is hereby withdrawn and claims 17-27 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the 


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher J Bezak (Reg. No. 63241) on 02/05/2021.
The application has been amended as follows: 

Claim 1 (Currently-Twice-Amended): An electronic device comprising: a first body and a second body;

a hinge unit for connecting the first body and the second body, and supporting a third portion of the flexible display between the first portion of the flexible display and the second portion of the flexible display, the hinge unit comprising:
a plurality of slit members configured to support the third portion of the flexible display between the first portion of the flexible display and the second portion of the flexible display; and
a plurality of sliding units configured to enable at least one of the first body and the second body to move in a direction perpendicular to a first axis, each of the plurality of sliding units being coupled to either of the first body or the second body; and
wherein each of the plurality of sliding units includes a sliding frame coupled to the first body and the second body, and a sliding plate which slides in a direction perpendicular to the first axis along the sliding frame; and
wherein the first axis is perpendicular to a longitudinal direction of the flexible display.
Claim 3 (Canceled)


Claim 4 (Currently-Amended): The electronic device of claim 1 
Claim 7 (Currently-Amended): The electronic device of claim 1  from the hinge unit.
Claim 9 (Currently-Amended):  The electronic device of claim 1  wherein the sliding plate includes a guide rail inserted into the guide groove.
Claim 10 (Currently-Amended):  The electronic device of claim 1 





Allowable Subject Matter
Claims 1-2, 4-7 and 9-27 are allowable.

The following is an examiner’s statement of reasons for allowance: 
Upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims are allowable.
Regarding independent claim 1, patentability exists, at least in part, with the claimed features of “ a hinge unit for connecting the first body and the second body, and supporting a third portion of the flexible display between the first portion of the flexible display and the second portion of the flexible display, the hinge unit comprising: a plurality of slit members configured to support the third portion of the flexible display between the first portion of the flexible display and the second portion of the flexible display; and a plurality of sliding units configured to enable at least one of the first body and the second body to move in a direction perpendicular to a first axis, each of the plurality of sliding units being coupled to either of the first body or the second body; and wherein each of the plurality of sliding units includes a sliding frame coupled to the first body and the second body, and a sliding plate which slides in a direction perpendicular to the first axis along the sliding frame; and wherein the first axis is perpendicular to a longitudinal direction of the flexible display.”
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Response to Amendment
Applicant’s amendment and RCE filed on 11/20/2020 has been fully considered and finds the claims allowable with the examiner’s amendments.  


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCKSHANA D CHOWDHURY whose telephone number is (571)272-1602.  The examiner can normally be reached on M-F: 8 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROCKSHANA D CHOWDHURY/Primary Examiner, Art Unit 2841